Martinez v Jewish Home & Hosp. (2017 NY Slip Op 00723)





Martinez v Jewish Home & Hosp.


2017 NY Slip Op 00723


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2969 110212/05

[*1]Frances Martinez, Plaintiff-Appellant,
vThe Jewish Home and Hospital, et al., Defendants-Respondents, Bronx Public Administrator, et al., Defendants.


C. Robinson & Associates, LLC, New York (W. Charles Robinson of counsel), for appellant.
Carroll McNulty & Kull LLC, New York (Frank J. Wenick of counsel), for respondents.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered September 9, 2015, which granted the motion of defendants the Jewish Home and Hospital and Montefiore Medical Center for summary judgment dismissing the complaint as against them, and denied plaintiff's cross motion for summary judgment as to liability against the moving defendants, unanimously affirmed, without costs.
Plaintiff failed to establish a violation of her right of sepulcher. As plaintiff concedes, the moving defendants promptly informed her of the decedent's death, and made contact with her several times about retrieving his corpse, but she simply failed
to do so (see Melfi v Mount Sinai Hosp., 64 AD3d 26, 31 [1st Dept 2009]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK